Order entered October 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01067-CR

                             JIMMY DEWAYNE HILL, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-0953582-W

                                             ORDER
       The clerk’s record is overdue in this appeal. Moreover, we note that appellant filed a pro

se notice of appeal stating the appeal is from the trial court’s July 22, 2014 order nunc pro tunc to

correct the trial court’s judgment. See Blanton v. State, 369 S.W.3d 894, 904 (Tex. Crim. App.

2012) (stating nunc pro tunc judgments are appealable orders). Nothing in the record before the

Court indicates whether counsel has been appointed for appellant. Additionally, although the

reporter’s record of the underlying proceedings have been filed, it is not clear from the

documents before Court of whether a hearing was conducted on the State’s motion for a

judgment nunc pro tunc.
        Accordingly, the Court ORDERS the trial court to make findings of fact regarding

whether appellant has been deprived of the record because of ineffective counsel, indigence, or

for any other reason.

       The trial court shall first determine whether appellant is indigent and entitled to proceed
        without payment of costs for the record. If appellant is entitled to proceed without
        payment of costs, the trial court shall make a finding to that effect. Moreover, if
        appellant is indigent, the trial court is ORDERED to take such measures as may be
        necessary to assure effective representation, which may include appointment of new
        counsel. If the trial court finds appellant is not indigent, it shall determine whether
        retained counsel has abandoned the appeal.

       The trial court shall next determine: (1) whether a hearing was conducted on the motion
        for judgment nunc pro tunc; (2) if so, the name and address of each court reporter who
        recorded the proceedings in this cause; (3) the court reporter’s explanation for the delay
        in filing the reporter’s record; and (4) the earliest date by which the reporter’s record can
        be filed.

       The trial court shall next determine the date by which the clerk’s record will be filed. We
        further ORDER that the clerk’s record contain a completed certification of appellant’s
        right to appeal that accurately reflects the trial court proceedings. See TEX. R. APP. P.
        25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.

                                                      /s/     ADA BROWN
                                                              JUSTICE